GOLDRANGE RESOURCES, INC.

A Nevada Corporation

November 30, 2006

JMT Resources, Ltd.

REO Energy, Ltd.

Benco Operating, Inc.

 

Gentlemen:

 

The purpose of this Letter of Intent (this “LOI”) is to set forth certain
understandings and agreements between JMT Resources, Ltd., REO Energy, Ltd., and
Benco Operating, Inc hereinafter referred to as the (“Contributors or
individually as Contributor”) and Goldrange Resources, Inc., a Nevada
corporation (the “Company”) (Contributors and the Company are sometimes
collectively referred to as the “Parties” or individually as the “Party”), with
respect to the potential transactions set forth on Exhibit A on the terms and
subject to the conditions set forth thereon and below.

 

Upon execution of this LOI by the Parties, the paragraphs set forth below will
constitute the legally binding and enforceable agreement of the Parties hereto,
in recognition of the significant costs to be borne by Parties in pursuing the
transaction and further in consideration of their mutual undertakings as to the
matters described herein. The terms in Exhibit A will not be binding upon either
party until and if definitive agreements between the parties incorporating these
terms have been executed and become effective. The terms contained in Exhibit A
are not intended to create rights in favor of the parties with respect to the
transaction and are subject to change based upon the results of due diligence.
The obligations of the parties to consummate any transaction will be subject in
all respects to the negotiation, execution and delivery of definitive agreements
approved by the respective Boards of Directors and/or Managers of the
Contributors and Company and the satisfaction of conditions contained in Exhibit
A together with any other conditions negotiated by the Parties.

 

1.

Negotiation of a Definitive Agreement.

(a)          The Company and the Contributors agree to act in good faith to
negotiate a definitive agreement containing the terms of Exhibit A. If such
definitive agreement is not negotiated and executed on or before December 31,
2006 (the “Termination Date”), the obligation to negotiate terminates.

2.     Due Diligence Investigation and Confidentiality. The Contributors will
afford Company and its agents reasonable opportunity and access during normal
business hours to inspect, investigate and review the assets, liabilities,
finances, contracts, and operations of the Contributors. Company will conduct
this inspection, investigation and review in a reasonable manner during regular
business hours, and hereby acknowledges that its initial due diligence review,
including a fairness opinion has been initiated and is ongoing.

 

 

 

OC 286107627v3 11/30/2006

 


--------------------------------------------------------------------------------



 

 

(a)          The Company agrees to use all information concerning the assets of
the Contributors furnished by or on behalf of the Contributors hereunder
(collectively, the “Confidential Information”) solely for the purpose of
evaluating the transactions contemplated hereby. The Confidential Information
will be kept confidential by Company and its agents unless required to be
disclosed by law, disclosed pursuant to the Contributor’s written consent or
otherwise becomes nonconfidential as described in subparagraph 2(c) below. If
the transactions are not consummated, the Company will return all Confidential
Information as may be requested by the Contributors. The provisions of the last
three sentences of this paragraph shall survive termination of this LOI.

(b)          The term “Confidential Information” shall not be deemed to include
information which: (i) is now, or hereafter becomes, through no act or failure
to act on the part of the receiving party, generally known or available; (ii) is
known by the receiving party at the time of receiving such information as
evidenced by its records; (iii) is hereafter furnished to the receiving party by
a third party, as a matter of right and without restriction on disclosure;
(iv) is independently developed by the receiving party without any breach of
this LOI; or (v) is the subject of a written permission to disclose provided by
the disclosing party.

3.     Disclosure. Before the consummation of the transactions, except as
required by law and based on the advice of legal counsel and except for a
general description of a potential transaction on a no-names basis in the
Company’s securities filings, neither Contributors nor the Company shall
disclose to any third party, other than agents of Contributors or the Company on
a need-to-know basis who agree to be bound by the terms of this provision,
information regarding the matters contemplated this LOI. The Parties agree to
consult with each other and to agree to the language of any press release
announcing a transaction between them.

4.     Exclusive Dealing. The Contributors shall not, directly or indirectly,
offer or solicit, initiate or encourage submission of inquiries, proposals or
offers relating to its assets or any part thereof for sale to or enter into
negotiations for the disposition of its assets or any part thereof with any
person other than the Company until the Termination Date. The Contributors
represent that no such proposals or offers are in existence as of the date
hereof and there are no commitments or arrangements with third parties which
would prevent the Contributors from negotiating or entering into an agreement
with Company pursuant to the terms of this LOI.

5.     Costs. The Parties will each be solely responsible for and bear all of
their own respective expenses, including, without limitation, expenses of legal
counsel, accountants, finders, brokers or investment bankers and any other
advisors, incurred at any time in connection with this LOI.

6.     Counterparts. This LOI may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same instrument.

 

 

2

 

 

OC 286107627v3 11/30/2006

 


--------------------------------------------------------------------------------



 

 

Please sign and date the enclosed copy of this LOI to confirm the mutual
understandings and agreements as set forth in this LOI and return to the
undersigned.

Very truly yours,

GOLDRANGE RESOURCES, INC.

a Nevada corporation

 

By /s/ Steve Bajic                                                 

Title President                                                     

Acknowledged and agreed to:

CONTRIBUTORS

JMT RESOURCES, LTD.

By ___/s/Mark Zouvas_______________

Title _Manager____________________

 

REO ENERGY, LTD.

By ___/s/ Joe Bill Bennett_____________

Title _Manager____________________

 

BENCO OPERATING, INC.

By ___/s/ Joe Bill Bennett______________

Title __Vice President_______________

 

3

 

 

OC 286107627v3 11/30/2006

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

Summary of Terms

Form of Transaction:

Contributions of Assets and assumption of scheduled liabilities and obligations
in exchange for the issuance by the Company to the Contributors of shares of
Common Stock as a qualified exchange pursuant to Section 351 of the Internal
Revenue Code.

Assets:

All tangible and intangible assets on their respective balance sheet, more
particularly described on Schedule 1 to this Exhibit A.

Liability Assumptions:

Company to assume obligations of the Contributors to be specifically identified
in the definitive agreement.

Excluded Liabilities:

All liabilities not expressly assumed, including among others, expenses of the
Contributors in connection with the transaction; income, sales and use taxes;
obligations to affiliates; obligations under guaranties of debts of customers;
obligations to employees.

Consideration:

Shares of Common Stock of the Company for the value of the contributed assets
estimated at approximately $53,000,000. Shares to be allocated as direct by the
Contributors.

Closing:

On or before December 31, 2006

 

Representations and Warranties:

The Contributor to make representations with respect to due authorization,
execution and delivery, and binding effect, of definitive agreement and with
respect to the assets and liabilities of the Contributors satisfactory to
Company, including among others, those regarding financial history and
condition; title to and condition of assets; environmental matters, liabilities;
contracts; compliance with laws and instruments; litigation; taxes and other
matters requested by Company. All to survive the closing (except those
pertaining to taxes which are to survive until end of applicable statute of
limitations).

 

 

 

 

OC 286107627v3 11/30/2006

 


--------------------------------------------------------------------------------



 

 

 

Indemnities:

The Contributors to indemnify Company against (a) any inaccuracy in any
representation or warranty; (b) all liabilities and obligations arising from the
Company’s assumption of contracts/leases prior to the closing (other than those
expressly assumed by Company); (c) broker’s and finder’s fees.

 

Brokers/Finders:

No broker’s or finder’s fees to be payable by either Party.

 

Expenses:

Each Party to bear its own expenses incurred in the transaction.

 

Taxes:

All sales, use and similar taxes to be paid by the Contributors.

 

 

 

 

 

OC 286107627v3 11/30/2006

 

 

 